 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHALLA C. ALFARO BRITTANY,                      No. 2:18-cv-0925 JAM DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    UNITED STATES OF AMERICA, et al.,
15                       Defendants.
16

17          Plaintiff, Michalla Alfaro Brittany, has requested authority under 28 U.S.C. § 1915 to

18   proceed in forma pauperis. (ECF No. 2.) Plaintiff is proceeding in this action pro se. This matter

19   was referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. §

20   636(b)(1).

21          Pursuant to federal statute, a filing fee of $350.00 is required to commence a civil action

22   in federal district court. 28 U.S.C. § 1914(a). In addition, a $50.00 general administrative fee for

23   civil cases must be paid. 28 U.S.C. § 1914(b). The court may authorize the commencement of an

24   action “without prepayment of fees . . . by a person who submits an affidavit” showing that she is

25   unable to pay such fees. 28 U.S.C. § 1915(a).

26          Here, plaintiff’s in forma pauperis application reflects that plaintiff has $57,000 in a

27   “BofA” checking or savings account. (ECF No. 2 at 2.) Moreover, plaintiff recently received

28   $125,000 from “real estate, stocks, bonds, trust,” and receives $137,000 twice a month from the
                                                       1
 1   “State of California.” (Id. at 1.) Conversely, plaintiff’s monthly expenses are roughly $650. (Id

 2   at 2.)

 3            In light of plaintiff’s stated financial situation, the undersigned finds that plaintiff has

 4   failed to show that plaintiff is unable to pay the filing fees. Thus, plaintiff has made an

 5   inadequate showing of indigency. See Olivares v. Marshall, 59 F.3d 109, 111 (9th Cir. 1995)

 6   (“Requiring the payment of fees according to a plaintiff’s ability to pay serves the dual aims of

 7   defraying some of the judicial costs of litigation and screening out frivolous claims.”). Plaintiff

 8   will therefore be granted twenty-one days in which to submit the appropriate filing fee to the

 9   Clerk of the Court. Plaintiff is cautioned that failure to pay the fee will result in a

10   recommendation that the application to proceed in forma pauperis be denied and that the instant

11   action be dismissed without prejudice.

12            Accordingly, IT IS HEREBY ORDERED that within twenty-one days from the date of

13   this order, plaintiff shall submit the appropriate filing fee. Failure to comply with this order in a

14   timely manner may result in a recommendation that this action be dismissed.

15   Dated: October 10, 2018

16

17

18

19

20
21
     DLB:6
22   DB/orders/orders.pro se/brittany0925.ifp.den.ord

23

24

25

26
27

28
                                                           2
